Citation Nr: 0008567	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  94-28 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 to September 
1992.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for PTSD and assigned a 10 percent 
evaluation effective from September 1992.

During the course of this appeal, the RO granted a 50 percent 
evaluation for the veteran's PTSD effective from November 13, 
1997.  However, since the rating criteria provide for a 
higher evaluation for this disability, the appeal is 
continued.  Where there is no clear express intent to limit 
an appeal, the RO is required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 
6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's PTSD is manifested by ongoing depression and 
anger, and an inability to form social and occupational 
relationships.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Upon a review of the record, the Board notes that the RO 
granted service connection for the veteran's PTSD in a rating 
decision dated in November 1993 and assigned a 10 percent 
evaluation at that time effective from September 1992.  At 
that time, the RO considered the veteran's service medical 
records, which contained treatment records for depression, 
anxiety, and PTSD related to an inservice rape.  

Also considered were VA outpatient treatment reports dated 
from November 1992 to January 1993, and the veteran's 
personal statement.  The RO also based its determination on 
clinical findings made during the May 1993 VA examination.  
Overall, the examiner noted that the veteran's service 
medical records included an assessment of PTSD and treatment 
for symptoms related to a sexual assault.  The veteran was 
treated in an outpatient mental health care facility while in 
service.  The examiner noted the relationship between the 
veteran's post-service diagnosis of PTSD and the assault in 
service.

After the RO's rating decision, the veteran submitted VA 
outpatient records that extend from January to December 1993, 
which reveal the veteran's inservice assault that resulted in 
a diagnosis of PTSD.  In January and February 1993 records, 
the veteran reported periodic nightmares, anxiety, and 
depression.  In a May 1993 record, the veteran reported 
having flashbacks, being teary and isolated.  In a clinical 
record dated in September 1993, the veteran's mood was 
described as dysphoric with no suicidal thoughts.

Also of record are notes dated in 1993 from the Center 
Against Sexual Abuse.  Overall, the therapist noted that the 
veteran had unresolved issues of anger, depression, self-
esteem, despondency, and hindered relationships.  

VA outpatient records that extend from January to May 1994 
reveal periods in which the veteran showed some improvement 
in her PTSD symptomatology, although a March 1994 record 
discloses that the veteran continued with self-sabotaging 
behaviors that were difficult for her to control.

The veteran submitted a personal statement dated in August 
1994 in which she stated that she had been fired from her job 
due to absenteeism and tardiness, but that she was able to 
get rehired.  Also, she indicated several suicide attempts 
and expressed hatred toward her family.
In VA mental health outpatient records dated from November 
1994 to February 1995, the veteran continued to be treated 
for depression and low self-esteem.  In a January 1995 
assessment, the social worker wrote that the veteran 
experienced an inability to sleep, had nightmares, was 
depressed and angry, had no sexual contact with anyone, and 
expressed suicidal thoughts without plans, although her 
history included past attempts.  At the time of that 
assessment, the veteran was living with her family and 
attended school, where she had high marks.

VA examination report dated in May 1996 reveals that the 
veteran had one suicidal overdose two years earlier and that 
she had been treated with antidepressants off and on over 
time.  Also, the veteran reported that she used marijuana and 
alcohol to forget the past and her relationship with her 
family was poor.  On examination, the examiner noted that the 
veteran's behavior was inappropriate at times, sarcastic, her 
affect was bitter, and her mood was depressed.  She did not 
have homicidal or active suicidal ideation.  Her thought 
content bordered on psychosis; however, the examiner noted 
that the veteran did not have overt hallucinations or 
delusions.  Her attention and concentration were good; 
judgment and insight were fair.  The diagnoses rendered were 
PTSD, mild to moderate, rule out atypical depression at Axis 
I; unemployment and poor social support at Axis IV; and a 
Global Assessment Functioning (GAF) score of 70 to 75 at Axis 
V.

In a statement from a private clinical psychologist dated in 
November 1997, the doctor noted that the veteran presented 
with a symptom picture of mixed depression and anxiety, was 
distrustful and angry, and described prior negative 
experiences with authority figures.  The doctor further noted 
that the veteran's disability picture aligned with a 
diagnosis of PTSD due to sexual assault.  The physician 
reported that the veteran was seen for a total of 18 sessions 
between October 1995 and April 1996 and between 1996 and 
1997, she was treated in 23 sessions.  

The doctor also indicated that the veteran was in school and 
that she would finish her studies due to her intellectual 
abilities, but that it remained to be seen whether she would 
be able to work full-time.  Also noted is that the veteran's 
depression level varied from moderate to severe and that 
results from testing were indicative of marked depression, 
poor concentration and mental confusion, anxiety, compromised 
interpersonal functioning, suspiciousness, and distrust of 
authority.  Further, the doctor reported that the veteran was 
unable to develop normal relationships with men and that she 
took her dog with her everywhere she went for protection.  

The veteran submitted a personal statement dated in June 1998 
in which she stated she is estranged from her family, has no 
friends, and is severely limited in her ability to work.  In 
a statement dated in July 1998, the veteran noted that she 
was unemployed, homeless, and was unable to establish any 
sort of relationships.

VA examination was conducted in November 1998, at which time 
the veteran reported a great deal of stress and an inability 
to deal with people.  She also reported constant nightmares 
and flashbacks.  The veteran also indicated that she was 
depressed over her inability to obtain and retain a job and 
that she had been living in her car for the past three 
months.  She also stated that he had a recent incident where 
she punched and broke the windshield of her car due to anger.  
The veteran reported that she hated people and avoided 
dealing with people as often as possible.  

Further, the veteran indicated that she lives with her family 
because otherwise she would be out on the streets.  She 
stated that her brother was killed and that she has no 
relationship with her two sisters.  The veteran also stated 
that the only thing she has to look forward to is dying.  The 
veteran reported that she dropped out of school in January 
1998 and that she talks with no one.  She was working in a 
temporary job in a factory, her fourth job in one year.  She 
indicated that she was fired from one job and quit several 
others.  She also stated that when she drinks, she drinks 
nine or ten beers so that she can sleep and that she partakes 
of occasional marijuana use.  

On examination, the examiner noted that the veteran was not 
taking antidepressants or other medications.  Her recent and 
remote memories were intact, she was oriented in all spheres, 
her speech was vague and evasive, and she was very emotional 
and tearful throughout the examination.  Her thought content 
evidenced some preoccupation with the past.  The veteran did 
not show signs of delusions, suicidal, or homicidal ideation.  
Her concentration was poor, mood was angry and depressed, her 
affect restricted, she was somewhat lethargic, and her 
judgment and insight were poor.  Diagnoses in pertinent part 
were PTSD, chronic, alcohol abuse, cannabis abuse, early full 
remission at Axis I; financial, social isolation, job 
dissatisfaction at Axis IV, and at Axis V, GAF score of 
50/50.

In a rating decision dated in January 1999, the RO increased 
the veteran's evaluation of PTSD from 10 percent to 
50 percent effective from November 13, 1997.  

Analysis

This veteran maintains that she is entitled to an evaluation 
greater than the current 50 percent for her PTSD.  At the 
outset, the Board notes that a claim placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved is an original claim as opposed to a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id., slip. op. at 9.  
Furthermore, the record as a whole is reviewed prior to 
making a final determination.   Id.  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1998).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.

The veteran's PTSD is rated pursuant to the provisions found 
in Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  Under the former regulations, an evaluation of 
50 percent requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms so as to result in considerable industrial 
impairment.  38 C.F.R.  Part 4, Diagnostic Code 9411 (1996). 

To warrant an evaluation of 70 percent, the criteria formerly 
in effect provide that the veteran must show a severely 
impaired ability to establish and maintain effective or 
favorable relationships with others.  The psychoneurotic 
symptoms must be so severe and persistent that the veteran is 
severely impaired in the ability to obtain or retain 
employment.  Id.  

Under these same criteria, an evaluation of 100 percent is 
warranted for psychoneurotic disorders in those cases where 
the veteran shows that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Further, the veteran 
must provide evidence of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Other 
symptomatology includes a demonstrable inability to obtain or 
retain employment.  Id.  

Under the revised criteria in effect after November 1996, a 
50 percent evaluation is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R.  Part 4, Diagnostic Code 9411 
(1999).

To warrant a 70 percent evaluation, the veteran must provide 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  Id.  

A rating of 100 percent under Diagnostic Code 9411 is only 
merited in those situations in which the veteran's mental 
disability rises to a state of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

In this veteran's case, pathology associated with her mental 
disability is productive of impairment to the extent required 
for a 100 percent under the former regulations.  See supra 
38 C.F.R.  Part 4, Diagnostic Code 9411 (1996).

Essentially, the clinical evidence of record substantiates 
that the veteran lives in virtual isolation within the 
community.  She has had to survive by living between her 
family and being homeless, has no meaningful personal or 
familial relationships, and is in a constant state of marked 
depression and mental confusion.  Furthermore, the veteran 
has demonstrated an inability to control her anger and 
emotions.  Significantly, the veteran is rarely able to 
obtain or retain a job, has dropped out of her school 
program, and generally displays poor concentration, judgment, 
and insight.  Although she currently shows no signs of 
suicidal intentions, the evidence of record supports that she 
has made several attempts in the past and during her most 
recent examination conducted in November 1998, the veteran 
expressed that all she has to look forward to in the future 
is dying.  Moreover, the veteran has often turned to alcohol 
and drugs to avoid her reality.

In light of these clinical data and the veteran's subjective 
complaints, the Board concludes that she is entitled to an 
evaluation of 100 percent under the former rating criteria.  
Id.  In essence, symptomatology associated with her mental 
impairment is such that she is incapable of developing any 
meaningful relationships with friends or family, remains 
constantly depressed, and is unable to remain employed for 
any length of time.  Thus, a total evaluation in this 
veteran's case more nearly approximates pathology associated 
with her PTSD.  Id.



ORDER

An evaluation of 100 percent for PTSD is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


